                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC.,
a Florida corporation,

                            Plaintiff,

vs.                                                Case No. 3:17-cv-1054-J-32JRK

DINA KLEMPF SROCHI,
as Trustee of the Laura Jean Klempf
Revocable Trust, a Florida Trust,

                      Defendant.
__________________________________________

DINA KLEMPF SROCHI,
as Trustee of the Laura Jean Klempf
Revocable Trust, a Florida Trust, et al.,

                            Counterclaim Plaintiffs,

vs.

FOODONICS INTERNATIONAL, INC.,
a Florida corporation, et al.,

                      Counterclaim Defendants.
__________________________________________/

                                         ORDER

       This cause is before the Court on Counterclaim Plaintiffs’ Motion to Shorten Time for

the Production of Documents (Doc. No. 78; “Motion”), filed November 9, 2018. Counterclaim

Defendants oppose the Motion. See Response to Motion to Shorten Time for the Production

of Documents (Doc. No. 79; “Response”), filed November 13, 2018.

       Upon consideration of the Motion, the Response and all relevant matters, it is

       ORDERED:
      Counterclaim Plaintiffs’ Motion to Shorten Time for the Production of Documents

(Doc. No. 78) is DENIED.

      DONE AND ORDERED at Jacksonville, Florida on November 14, 2018.




Copies to:
Counsel of Record




                                         -2-
